Citation Nr: 1813247	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-06 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, characterized as major depression and insomnia, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, and the transcripts have been associated with the record.

In December 2017, the Board remanded this matter for additional development.  After further development, this matter is now ready for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's psychiatric disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service, to include as secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, characterized as major depression and insomnia, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran asserts that her psychiatric disorder is related to active duty service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Based on the evidence of record, the Board finds that service connection is not warranted.

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a psychiatric disorder.  Specifically, the Veteran's October 1974 separation examination and report of medical history do not reflect any complaints, signs, symptoms, or a diagnosis related to a psychiatric disorder.  In fact, the Veteran reported that she was in "good" health and specifically denied symptoms of a psychiatric disorder that included trouble sleeping, depression, excess worrying, and nervous trouble.  

Moreover, the post-service evidence does not reflect psychiatric symptoms or treatment until many years after separation from service.  Indeed, the medical evidence reports that the Veteran did not have symptoms/complaints or a diagnosis related to a psychiatric disorder until approximately 2011.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted because her psychiatric disorder did not manifested to a degree of 10 percent or more within a year of separation from active service.  See 38 C.F.R. § 3.307(a).

As part of this claim, the Board recognizes the statements made by the Veteran regarding her history of symptoms.  Specifically, that she had symptoms of a psychiatric disorder since active service.  In this regard, while the Veteran is not competent to diagnose a psychiatric disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature," she is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for her psychiatric disorder weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict her assertions that her symptoms have persisted since service.  Specifically, her history of complaints since service are inconsistent with the service treatment records as her October 1974 separation examination and report of medical history do not reflect any complaints or injuries related to a psychiatric disorder.  Further, her VA and private treatment records, including from March 2007, August 2011, and May 2016, do not reflect continuous complaints of psychiatric symptoms or a diagnosis until approximately 2011.  

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's psychiatric disorder to active duty service.  

In this case, the Board places significant value on the opinions of the VA examiner who evaluated the Veteran's psychiatric disorder in September 2017.  Specifically, the examiner opined that the Veteran's psychiatric disorder, diagnosed as depression and insomnia, was not related to service, to include as secondary to her service-connected hearing loss and tinnitus.  In support, the examiner stated that the Veteran's psychiatric disorders are related to her chronic pain and non-service connected disorders.  Further, the examiner noted that the Veteran's psychiatric symptoms started many years after service when she "moved to Las Vegas to be with her boyfriend," and she reported that he "really ruined my life."  

Similarly, the Board notes that the Veteran's private treatment records, including from May 2016, reflect that the Veteran's psychiatric symptoms and disorders are related to her no-service connected pain disorders and "stemming from being homeless and living with her son and her abusive daughter-in-law."  Moreover, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence to establish a nexus between her complaints and active service.   

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating her psychiatric disorder to her active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of a psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because a psychiatric disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's psychiatric disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing her of both her and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has been provided with a VA examination.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, it is noted that this appeal was remanded by the Board in December 2017 for the AOJ to consider the September 2017 VA examination and to issue a supplemental statement of the case (SSOC).  As such, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO considered all relevant evidence that was not previously considered, including the September 2017 VA examination, and issued an appropriate SSOC.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, characterized as major depression and insomnia, to include as secondary to a service-connected disability, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


